DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on October 13, 2022.
Claims 21-22, 24-29, 31, 33-36, 38-41, and 43 are pending in this action. Claims 21, 28, 33, and 35 have been amended. Claims 1-20, 23, 30, 32, 37, and 42 have been canceled.
The applicant' s arguments with respect to claims 21-22, 24-29, 31, 33-36, 38-41, and 43 filed on August 30, 2022, have been fully considered but they are not deemed to be persuasive. For examiner' s response to the applicant’s arguments or comments, see the detailed discussion in the Response to the Arguments section.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 28-29, 31, 34-36, and 38-39 is/are rejected under 35 U.S.C.
102(a)(1) as being anticipated by Bank et al. (US 2014/0258393).
As per claim 28, Bank discloses, a non-transitory, computer-readable medium,
storing instructions that, when executed by a processor (Paragraphs 0045-0049),
cause:
receiving audio data during the conference (Paragraphs 0025-0027);
transcribing expressed views of one or more participants from the audio data to
text data (Paragraph 0031);
determining a cumulative weighted position value for the expressed views of the one or more participants from the text data (Paragraphs 0038, claimed “cumulative weighted position” is “sum the weighted rating”);
determining a decision situation at a point in time using the cumulative weighted position value of the one or more participants (Paragraphs 0038-0040); and
causing to display the decision situation (Paragraph 0043).

As per claim 29, Bank discloses, analyzing the text data for the expressed views of the one or more participants, wherein the expressed views comprise agreeing views, dissenting views, or neutral views (Paragraphs 0031 and 0038); and
wherein determining the decision situation at the point in time comprises determining the decision situation using the agreeing views, dissenting views, or neutral views (Paragraph 0038).

As per claim 31, Bank discloses, enriching the text data with metadata comprising speaker information, lengths of dialog, agreeing views, dissenting views, or moods (Paragraph 0027-0031).

As per claim 34, Bank discloses, wherein determining the decision situation comprises determining position changes of the one or more participants (Paragraph 0040-0043).

As per claims 35-36, 38, and 43, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 28-29, 31, and 34, because corresponding claims have similar limitations.

As per claim 39, Bank discloses, wherein the memory stores further instructions that, when executed by the processor, cause:
calculating a cumulative weighted position value for the expressed views of the one or more participants (Paragraph 0038);
generating a current decision position of the one or more participants using the cumulative weighted position value (Paragraph 0038); and
causing to display the current decision position of the one or more participants (Paragraph 0043).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22, 24-27, 40-41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bank et al. (US 2014/0258393).
As per claim 21, Bank discloses, a computer-implemented method of improving a conference (Fig. 1), the method comprising:
receiving audio data during the conference (Paragraphs 0025-0027);
recording data reflecting views of expressed by one or more participants based on the received audio data (Paragraphs 0026-0030, sentiment monitoring application, audio analysis engine);
determining a position and a mood of the one or more participants from the recorded data (Paragraphs 0026-0030, identify participant’s inflections and emotional sates and determine the sentiment of the participant is claimed “mood”; Paragraphs 0040-0044, participant’s desired outcome that is opinion yes or no, is the position of the participants);
weighting the determined position based on the determined mood for the one or more participants (Paragraphs 0038, claimed “cumulative weighted position” is “sum the weighted rating”);
determining a decision situation at a point in time from the position of the one or more participants (Paragraph 0044); and
causing to display the decision situation (Paragraph 0043).
Bank does not explicitly disclose recorded audio.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bank by including recorded audio analysis instate of during conference audio analysis because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention.
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’ Co. V. Teleflex Inc. 550 U.S.-,8B2USPQ2d 1385 (Supreme Court 2007) (KSA).

As per claim 22, Bank discloses, further comprising: analyzing the recorded data for the expressed views of the one or more participants, wherein the expressed views comprise agreeing views, dissenting views, or neutral views (Paragraphs 0031 and 0038); and
wherein determining the decision situation at the point in time comprises determining the decision situation using the agreeing views, dissenting views, or neutral views (Paragraph 0038).

As per claim 24, Bank discloses, further comprising: enriching the recorded data with metadata comprising speaker information, lengths of dialog, agreeing views, dissenting views, or moods (Paragraphs 0031-0034).

As per claim 25, Bank discloses, wherein the memory stores further instructions that, when executed by the processor, cause:
calculating a cumulative weighted position value for the expressed views of the one or more participants (Paragraph 0038);
generating a current decision position of the one or more participants using the cumulative weighted position value (Paragraph 0038); and
causing to display the current decision position of the one or more participants (Paragraph 0043).

As per claim 27, Bank discloses, wherein determining the decision situation comprises determining position changes of the one or more participants (Paragraphs 040-0044).

As per claims 26 and 40, Bank does not explicitly disclose, wherein calculating the cumulative weighted position value comprises giving older expressed views less weight.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bank by including giving older expressed views less weight because the choice of the older expressed views giving less weight is routine experimentation and optimization in the absence of criticality.

As per claims 41 and 43, Bank does not disclose, wherein the mood reflects one of a serious, a sarcastic, or a joking expressed view, however Bank discloses, algorithm that processes the audio information can identify participant inflections and emotional states based on vocal patterns, sighs, grunts, clapping, cheering, screaming, and the like, and process such audio information in context with other audio information generated in the conference pertaining to the subject being discussed (Paragraphs 0029 and 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bank by including a serious, a sarcastic, or a joking expressed view instate of other vocal pattern of expression as taught in paragraphs 0029 and 0030 because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention.
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’ Co. V. Teleflex Inc. 550 U.S.-,8B2USPQ2d 1385 (Supreme Court 2007) (KSA).




Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive.
The applicant argues as, Nothing in Bank however discloses determining a participant’s “position” (e.g., yes or no) and then weighting that determined position by the participant’s “mood” (e.g., agreement or disagreement with other participants or the chairperson). Likewise, nothing in Bank discloses determining agreement or disagreement with other participants or the chairperson) and weighting that determined agreement or disagreement with the participant’s inflections and emotional states. Thus, nothing in Bank teaches “weighting the determined position based on the determined mood for the one or more participants,” where the determined position is obtained by “determining a position . . . of the one or more participants from the text data,” as recited in amended independent claim 35 (emphasis added).
The examiner disagrees with applicant’s above arguments because Bank discloses limitations of claim 35 as shown in the rejection above. Bank discloses, “weighting the determined position based on the determined mood for the one or more participants,” where the determined position is obtained by “determining a position . . . of the one or more participants from the text data,” (Particularly reads on, “if the audio, text and/or video information for a particular participant indicates that the participant's sentiment is strongly positive with respect to the subject of the conference, the rating can indicate such. Similarly, if the audio, text and/or video information for a particular participant indicates that the participant's sentiment is strongly negative with respect to the subject of the conference, the rating can indicate such. The ratings also can indicate participants who have a moderately positive sentiment, a moderately negative sentiment, and the like. The sentiment monitoring application 140 can arrive at a total rating by processing the ratings provided by the audio analysis engine 142, the text analysis engine 144 and/or the video analysis engine 146. For example, the sentiment monitoring application 140 can sum such ratings, average such ratings, weight the ratings and average or sum the weighted ratings, or perform any other suitable processing of the ratings to arrive at the total rating”).

Applicant’s arguments with respect to claim(s) 43 have been considered but are moot because the new ground of rejection.
 
Applicant’s traversal regarding rejection of 21, 22, 24, 27, and 41 under 35 USC §103 as unpatentable over Bank, is not persuasive because the Office has established prima facie case of obviousness for these claims, see the rejection above.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
November 3, 2022								
	
/ABUL K AZAD/           Primary Examiner, Art Unit 2656